TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00408-CR



                                  Jimmy Ray Shelton, Appellant

                                                  v.

                                   The State of Texas, Appellee




        FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
             NO. 9293, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Jimmy Ray Shelton was convicted of the attempted capital murder of two peace

officers and sentenced to ninety-nine years in prison. Tex. Pen. Code Ann. '' 15.01, 19.03 (West 1994).

On appeal, this Court sustained the finding of guilt but reversed that portion of the judgment imposing

sentence. Shelton v. State, 41 S.W.3d 208, 218 (Tex. App.CAustin 2001, pet. ref=d). On remand, a

new jury was impaneled, which heard evidence and assessed punishment at imprisonment for thirty years.

               Appellant=s court-appointed attorney filed a brief concluding that the present appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

A copy of counsel=s brief was delivered to appellant, and appellant was advised of his right to examine the

appellate record and to file a pro se brief. No pro se brief has been filed.

                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.

                 The judgment of conviction is affirmed.




                                                 __________________________________________

                                                 Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Affirmed

Filed: March 13, 2003

Do Not Publish




                                                     2